DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 14-15 are withdrawn (and now cancelled) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, the claim preamble recites “method of forming…an airfoil”.  The claim steps are insufficient to form an airfoil, so it is unclear if the claim is actually meant to form an airfoil or the “flat sheet” that is recited in the claim.  Claim 9 resolves the discrepancy, but is indefinite for other reasons.  Additionally regarding claim 8, the claim references lengths with As to claim 9, claim 8 recites “curing”.  Claim 9 contradicts this step by reciting to “fully cure” the same materials.  If claim 8 results in “curing”, how can claim 9 be the full curing?  Note also that curing hardens a curable material into a stiff configuration which could not be folded as recited in claim 9.  Claim 10 contradicts claim 8 for the similar reason that if claim 8 cures the material, claim 10 cannot further modify claim 8 to be only a “state of partial cure”.  These materials were already cured in claim 8, and if they were not, then claim 8 should recite “partial curing” instead of “curing”.  Claims 11-13 are rejected by dependence on one or more of the above claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, as obvious under 35 U.S.C. 103 over Kowal (US 4,721,593).
As to claim 8, Kowal teaches a method of forming an article that could be used as an airfoil comprising forming a first layup of plies of reinforced plastics composite (see “laminae” at 3:65-66 and “skin of like composite material” at 3:67-68) into a sheet that is inherently or obviously depicted as flat (Fig. 1 or Fig. 2).  Kowal teaches forming on the opposing reverse surface a second layup of plies that form a spar shape (12, 14, 19, 20) and supporting the second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mouille (US 4,639,284) in view of Kowal (US 4,721,593).
As to claim 8, Mouille teaches a process for molding an airfoil comprising forming a first layup of plies of fiber reinforcing material (Fig. 5, items 37Eand 27I) inherently having inner and outer surfaces and two panel sections (one inside mold 70 and one outside). 
Mouille is silent to a flat sheet and forming a second layup of plies on the reverse surface of the flat sheet in the shape of a spar, supporting the seonc layup against the reverse surface, and curing the first and second layup of plies together to form the composite component.
However, Kowal teaches a method for forming an article comprising providing a flat plate (Fig. 1 or 2, item 13 or 22) equivalent to the first layup and forming a first spar (Fig. 1 or 2, any of 14, 19, 21) from plies of reinforced plastics composite (see “laminae” at 3:65-66 and “skin of like composite material” at 3:67-68) on the reverse surface of the first layup.  Kowal teaches supporting the second layup (Fig. 1 or 2, item 17 and stiffeners mold) and curing the first spar and second spar of plies together to form a composite component (6:7-8).  It would have been prima facie obvious to one of ordinary skill in the art to incorporate the Kowal 
As to claim 9, Mouille already teaches folding and joining the trailing edges to form the airfoil (Fig. 7).  As to claim 10, since Mouille teaches curing in a folded configuration (Fig. 7), any previous step of positioning and curing in the combination with Kowal would have obviously been performed to a state of partial cure to permit the folding of Mouille.  As to claim 11, the Mouille process provides a folding jig (a mold) that folds the composite at a leading edge such that the first and second surface regions meet (Figs. 5-7).  As to claim 12, the Kowal laminae are formed from strips (3:65), and strips would have obviously been flat before shaped into the configuration shown in Kowal’s Figs. 1-2.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mouille (US 4,639,284) in view of Kowal (US 4,721,593), and further in view of Corzine (US 3,658,612).
As to claim 13, Mouille and Kowal are silent to the C shape.  However, Corzine teaches providing reinforcing members equivalent to spars (Fig. 4) provided in a C shape (item 62) and supporting them against an opposing reverse surface of a sheet.  It would have been prima facie obvious to one of ordinary skill in the art to incorporate this configuration into Mouille (1) as an improvement that would produce the maximum contact and resin bond between primary layers 24 resulting in a virtually solid integrated final overall assembly (5:57-65) or (2) Mouille already Mouille already suggests (column 12) a composite spar (39) and reinforcing yoke (72) extending between the two panel sections with foam (38) paced between them, and Corzine provides .

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mouille (US 4,639,284) in view of Kowal (US 4,721,593) and Corzine (US 3,658,612).
As to claim 16, Mouille teaches a process for molding an airfoil comprising forming a first layup of plies of fiber reinforcing material (Fig. 5, items 37Eand 27I) inherently having inner and outer surfaces and two panel sections (one inside mold 70 and one outside). Mouille teaches folding the composite component about the leading edge region (Fig. 6) and applying heat (Abstract) and pressure (Fig. 7) to fully cure the composite (Abstract, heat treating step).
Mouille is silent to (a) forming on the inner surface of the first panel section a second layup of fiber reinforcing materials to be formed into a first spar spaced a first distance from the first edge, (b) forming on the inner surface of the second panel section a third layup of plies of fiber reinforcing materials to be formed into a second spar spaced a second distance from the first edge, and (c) curing together the first, second, and third layups, and (d) folding the composite component such that the first spar abuts the inner surface of the second panel section and the second spar abuts the inner surface of the first panel section.
Regarding (a), (b), and (c), Kowal teaches a method for forming an article comprising forming a first spar (Fig. 1 or 2, any of 14, 19, 21) from plies of reinforced plastics composite (see “laminae” at 3:65-66 and “skin of like composite material” at 3:67-68) a first distance from the first edge, and a second spar (Fig. 1 or 2, any other of 14, 19, 21) from plies of reinforced plastics composite (see “laminae” at 3:65-66 and “skin of like composite material” at 3:67-68) a 
Regarding (d), Mouille already provides the folding, but not the abutting of the spars. Corzine teaches providing reinforcing members equivalent to spars (24) on first and second panel sections (32) where the spars on the first panel abut the inner surface of the second panel section and the spars on the second panel abut the inner surface of the first panel section.  It would have been prima facie obvious to one of ordinary skill in the art to incorporate this configuration into Mouille (1) as an improvement that would produce the maximum contact and resin bond between primary layers 24 resulting in a virtually solid integrated final overall assembly (5:57-65) or (2) Mouille already Mouille already suggests (column 12) a composite spar (39) and reinforcing yoke (72) extending between the two panel sections with foam (38) paced between them, and Corzine provides multiple foam sections with composite components between them connecting two composite panel sections, and therefore the Corzine configuration falls within the scope of the Mouille suggestion.
As to claim 17, Kowal already teaches that materials can be laid up in a flat configuration, and one would have found it obvious to do so in Mouille because Mouille already teaches a substantially flat mold configuration before the folding (see Fig. 5, item 70 and 37E).  As to claim 18, Mouille provides two edges meeting at the trailing edge as claimed (Fig. 7, near 72).  As to claim 19, Mouille provides spanwise extension of items 39 and 72.  When substituted 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742